Name: Commission Regulation (EC) No 3153/94 of 21 December 1994 amending Regulation (EC) No 2162/94 increasing to 882 000 tonnes the quantity of barley held by the United Kingdom intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 12. 94No L 332/36 Official Journal of the European Communities COMMISSION REGULATION (EC) No 3153/94 of 21 December 1994 amending Regulation (EC) No 2162/94 increasing to 882 000 tonnes the quantity of barley held by the United Kingdom intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EC) No 1866/94 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 1 20/94 (4), lays down the procedure and conditions for the disposal of cereals held by the intervention agencies ; Whereas Commission Regulation (EC) No 21 62/94 (*), as last amended by Regulation (EC) No 2981 /94 (*), opened a standing invitation to tender for the export of 682 000 tonnes of barley by the United Kingdom intervention agency ; whereas, in the communication of 1 5 December 1994, the United Kingdom informed the Commission of the intention of its intervention agency to increase by 200 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of barley held by the United Kingdom intervention agency for which a standing invitation to tender for export has been opened should be increased to 882 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EC) No 2162/94 must therefore be amended : HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EC) No 2162/94 is replaced by the following : Article 2 1 . The invitation to tender shall cover a maximum of 882 000 tonnes of barley to be exported to all third countries. 2. The regions in which the 882 000 tonnes of barley are stored are stated in Annex I to this Regula ­ tion.' Article 2 Annex I to Regulation (EC) No 2162/94 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 197, 30 . 7 . 1994, p. 1 . 0 OJ No L 191 , 31 . 7. 1993, p. 76. (4) OJ No L 21 , 26. 1 . 1994, p. 1 . 0 OJ No L 230, 3 . 9 . 1994, p. 3 . (6) OJ No L 315, 8 . 12. 1994, p. 4. 22. 12. 94 Official Journal of the European Communities No L 332/37 ANNEX ANNEX I (tonnes) Place of storage Quantity England 542 420 Scotland 339 560'